Citation Nr: 9906430	
Decision Date: 03/09/99    Archive Date: 03/18/99

DOCKET NO.  95-37 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for the residuals of a 
gunshot wound (GSW) to muscle group XX, exit wound of the 
left lumbar region, currently rated as 20 percent disabling.  

2.  Entitlement to an increased rating for the residuals of a 
gunshot wound (GSW) to muscle group XIX, entry wound of the 
left abdomen, currently rated as 10 percent disabling. 

3.  Entitlement to a rating in excess of 10 percent for the 
residuals of an abdominal bullet perforation injury to 
jejunum and descending colon with colon resection, temporary 
colostomy, and scars for the period prior to July 5, 1995.  

4.  Entitlement to a rating in excess of 50 percent for the 
residuals of an abdominal bullet perforation injury to 
jejunum and descending colon with colon resection, temporary 
colostomy, and scars for the period July 5, 1995 to September 
30, 1998.

5.  Entitlement to a rating in excess of 10 percent for the 
residuals of an abdominal bullet perforation injury to 
jejunum and descending colon with colon resection, temporary 
colostomy, and scars for the period subsequent to September 
30, 1998.

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
arthritis of the lumbar spine and hips.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. P. Havelka, Associate Counsel


INTRODUCTION

The veteran's active military service extended from February 
1953 to November 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision denied 
increased ratings for the veteran's service-connected 
disabilities and denied his attempt to reopen his claim for 
service connection for arthritis.  

The case was previously before the Board in July 1997, when 
it was remanded for examination of the veteran and medical 
opinions.  The requested development has been completed.  The 
Board now proceeds with its review of the appeal.  

The issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for arthritis of the lumbar spine and hips is the 
subject of another remand which follows the Board's decision.  

In an April 1998 statement the veteran asserted a claim for 
entitlement to a total rating for compensation on the basis 
of individual unemployability (TDIU).  This issue has not 
been adjudicated by the RO.  It has not been developed for 
appellate consideration and is not properly before the Board 
at this time.  The issue is referred to the RO for action 
deemed appropriate.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service-connected residuals of gunshot 
wound to muscle group XX, exit wound of the left lumbar 
region, are manifested by an asymptomatic scar, and 
subjective complaints of pain and discomfort.  

3.  The service-connected residuals of gunshot wound to 
muscle group XX, exit wound of the left lumbar region, do not 
result in more than moderate disability.  

4.  The veteran's service-connected residuals of gunshot 
wound to muscle group XIX, entry wound of the left abdomen, 
are manifested by an asymptomatic scar, and subjective 
complaints of pain and discomfort. 

5.  The service-connected residuals of gunshot wound to 
muscle group XIX, entry wound of the left abdomen, do not 
result in more than moderate disability.  

6.  For the period of time prior to prior to July 5, 1995 the 
veteran's service connected residuals of an abdominal bullet 
perforation injury to jejunum and descending colon with colon 
resection, temporary colostomy, and scars were manifested by 
episodic periods of constipation and discomfort at the site 
of the old gunshot wound.

7.  For the period of time from July 5, 1995 to September 
30,1998 the veteran's service connected residuals of an 
abdominal bullet perforation injury to jejunum and descending 
colon with colon resection, temporary colostomy, and scars 
were manifested by a complete lack of active symptomatology.  

8.  For the period of time subsequent to September 30,1998 
the veteran's service connected residuals of an abdominal 
bullet perforation injury to jejunum and descending colon 
with colon resection, temporary colostomy, and scars were 
manifested by a complete lack of active symptomatology.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
residuals of a gunshot wound to muscle group XIX, entry wound 
of the left abdomen, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991);  38 C.F.R. Part 4, including §§ 4.7, 4.55, 
4.56 and Diagnostic Code 5319 (1996) amended by 38 C.F.R. 
§§ 4.55, 4.56 and Diagnostic Code 5319 (1998).

2.  The criteria for a rating in excess of 20 percent for 
residuals of a gunshot wound to muscle group XX, exit wound of 
the left lumbar region have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991);  38 C.F.R. Part 4, including 
§§ 4.7, 4.55, 4.56 and Diagnostic Code 5320 (1996) amended by 
38 C.F.R. §§ 4.55, 4.56 and Diagnostic Code5320 (1998).    

3.  The criteria for a rating in excess of 10 percent for the 
service connected residuals of an abdominal bullet perforation 
injury to jejunum and descending colon with colon resection, 
temporary colostomy, and scars for the period of time prior to 
prior to July 5, 1995 have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991);  38 C.F.R. Part 4, including § 4.7 and 
Diagnostic Codes 7301, 7329, 7804 (1998).  

4.  The criteria for a rating in excess of 50 percent for the 
service connected residuals of an abdominal bullet perforation 
injury to jejunum and descending colon with colon resection, 
temporary colostomy, and scars for the period of time prior 
from July 5, 1995 to September 30, 1998 have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. Part 4, 
including § 4.7 and Diagnostic Codes 7301, 7329, 7804 (1998).  

5.  The criteria for a rating in excess of 10 percent for the 
service connected residuals of an abdominal bullet perforation 
injury to jejunum and descending colon with colon resection, 
temporary colostomy, and scars for the period of time 
subsequent to September 30, 1998 have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. Part 4, 
including § 4.7 and Diagnostic Codes 7301, 7329, 7804 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The veteran's claims are "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  That is to say that he 
has presented claims which are plausible.  His assertions 
that his service connected disabilities have increased in 
severity are plausible. See Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992) (where a veteran asserted that his 
condition had worsened since the last time his claim for an 
increased disability evaluation for a service-connected 
disorder had been considered by VA, he established a well 
grounded claim for an increased rating).  All relevant facts 
have been properly developed and no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 3.321, and Part 4 (1998). 

The disability ratings evaluate the ability of the body to 
function as a whole under the ordinary conditions of daily 
life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the rated part, or system, in self support of 
the individual.  38 C.F.R. § 4.10 (1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (1998).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (1998).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(1998); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
However, while the regulations require review of the recorded 
history of a disability by the adjudicator to ensure a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where 
an increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

II.  Gunshot Wounds

A.  Regulations

The VA Schedule for Rating Disabilities for evaluating the 
degree of impairment resulting from service-connected muscle 
disabilities was changed during the course of the veteran's 
appeal.  Compare 38 C.F.R. §§ 4.47, 4.48, 4.49, 4.50, 4.51, 
4.52, 4.53, 4.54, 4.55, 4.56, 4.73, Diagnostic Codes 5319, 
5320 (1996), with 38 C.F.R. §§ 4.55, 4.56, 4.73, Diagnostic 
Codes 5319, 5320 (1998).  In this case, the RO reviewed the 
veteran's claim under the new criteria in July 1998 and 
provided the veteran with the new criteria in a Supplemental 
Statement of the Case dated July 1998.  Moreover, the veteran 
and his representative were given an opportunity to respond 
to the new regulations.  Accordingly, we conclude that the 
veteran will not be prejudiced by the Board's review of his 
claim on appeal because due process requirements have been 
met.  VAOGCPREC 11-97 (Mar. 1997); Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993); Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).

Where regulations change during the course of an appeal, the 
Board must determine which set of regulations, the old or the 
new, is more favorable to the claimant and apply the one more 
favorable to the case.  VAOPGCPREC 11-97 at 1; Karnas, 1 Vet. 
App. at 312-13.  This determination depends on the facts of 
the particular case and, therefore, is made on a case-by-case 
basis.  VAOPGCPREC 11-97.

The prior version of VA regulations dealing with muscle 
injuries state:

Through and through wounds and other wounds of the 
deeper structures almost invariably destroy parts 
of muscle groups and bring about intermuscular 
fusion and binding by cicatricial tissue and 
adherence of muscle sheath.  Thus, the muscles no 
longer work smoothly but pull against fascial 
planes and other muscles with which they are fused, 
so that delicate, coordinated movements are 
interfered with and there is loss of strength.  
After prolonged exertion the stresses and strains 
due to these disarrangements bring about fatigue 
and pain, thus further interfering with the 
function of the part.  38 C.F.R. § 4.47 (1996).  

As to the residuals of wounds not chiefly 
characterized by amputation, ankylosis, or 
limitation of motion, the most obvious feature of 
the disability and the starting point for physical 
examination is the superficial scar.  An accurate 
and full description of the scar must be furnished 
by the medical examiner, so that the disability 
from it may be intelligently visualized and 
evaluated. Its location, length, width and depth 
will be described; whether it is painful, inflamed 
or keloid; adherent or nonadherent; whether it 
involves or distorts neighboring orifices; whether 
it is exerting traction or limiting normal motion 
of the parts involved; whether there is ankylosis 
of contiguous joints; whether there is bone or 
muscle loss, or muscle hernia, and, if so, to what 
extent and how productive of interference with 
normal functions; whether there is associated 
lesion of a peripheral nerve (the nature and 
effects to be depicted by a neurologist, wherever 
possible).  38 C.F.R. § 4.48 (1996). 

A description of the residuals of such a wound in 
terms of one or more superficial scars does not, 
however, evidence the application of medical 
knowledge and observation to the extent required.  
The whole track of the missile should be envisaged 
in its passage through skin, muscle, and fascial 
planes, and also any bone or nerve involvements 
either evidenced as disability or as inevitably 
resulting from the course of the missile.  The 
military records made at the time of the original 
injury should be consulted and considered in 
evaluating the final picture.  Particular attention 
should be given to tracing the complaints of 
claimants to their physical basis.  38 C.F.R. 
§ 4.49 (1996).  

Disability from injuries of muscles presents a 
special problem. Shrapnel and shell fragments and 
high velocity bullets may inflict massive damage 
upon muscles with permanent residuals.  The 
principal symptoms of disability from such muscle 
injuries are weakness, undue fatigue-pain, and 
uncertainty or incoordination of movement.  The 
physical factors are intermuscular fusing and 
binding, and welding together of fascial planes and 
aponeurotic sheaths.  In those scar-bound muscles 
strength is impaired, the threshold of fatigue is 
lowered and delicate coordination is interfered 
with. Skin scars are incidental and negligible.  It 
is the deep intramuscular and intermuscular 
scarring that is disabling.  When a joint is 
ankylosed the muscles acting on that joint take no 
rating; for example, intrinsic shoulder girdle 
muscles when the shoulder joint is ankylosed.  On 
the other hand, injured extrinsic shoulder girdle 
muscles take a rating to be combined with ankylosis 
of the shoulder joint because their damage impairs 
the compensatory scapular movements which then have 
increased importance.  In ankylosis of the knee, 
the muscles of the hamstring group, if injured, 
take a rating for their action as hip extensors, 
but one step lower than the estimated degree.  
38 C.F.R. § 4.50 (1996).  

The conception of disability of a muscle or muscle 
group is based on the ability of the muscle to 
perform its full work and not solely on its ability 
to move a joint.  A muscle which can barely move 
its bony lever but which has no substantial excess 
of power or endurance to enable it to perform work 
by that movement is in effect a useless muscle for 
occupational efficiency.  Tests for ability to move 
adjacent joints are useless for estimation of the 
disability in cases of muscle injuries unless all 
the movements are required to be made against 
varying resistance (for example, with gravity, 
against gravity, against moderate resistance, 
against strong resistance) and compared with the 
sound side.  Comparative tests of endurance and of 
coordination are also needed.  Muscle injuries 
alone do not necessarily limit the movements of 
adjacent joints and these movements may be freely 
carried out by very weak muscles, or even by 
gravity alone without muscular participation as in 
extension of the elbow and in dropping the arm to 
the side.  38 C.F.R. § 4.51 (1996).

When an operative dissection is made in the area of 
old gunshot muscle wounds, as for nerve suture, 
removal of foreign body, excision of ragged scar, 
etc., the surgeon finds that the anatomical 
structures are so distorted that it is difficult or 
impossible to recognize the familiar muscle 
landmarks.  There is intermuscular fusing and 
binding and obliteration of fascial planes.  So-
called penniform muscles have a type of structure 
which permits the maximum cross section of muscle 
tissues for the space occupied.  Most muscles of 
the extremities are of this type and these muscles 
often have their parallel aponeurotic sheaths 
welded together by scar tissue wherever the 
slanting muscle fibers which normally connect them 
have been destroyed.  The muscle fasciculi are 
found displaced in direction and their interspaces 
infiltrated with scar tissue.  It is obvious that 
when these crippled and scar-bound muscles are 
called on to act with other muscles in a movement 
they can no longer work smoothly, pulling evenly on 
their normal insertions, but pull in part against 
fascial planes and other muscles with which they 
are fused, so that a part of their force is 
misdirected.  Both strength and endurance must 
necessarily be impaired, the threshold of fatigue 
lowered and delicate coordinate movements 
interfered with.  These changes are the real 
factors in all disabilities residual to healed 
muscle wounds.  38 C.F.R. § 4.52 (1996)

Every movement calls into action the muscles 
necessary for that movement constituting a definite 
muscle pattern which is invariable for that 
movement.  None of the muscles can be left out of 
action in performing the movement nor can any other 
muscle be called into play to execute the movement.  
Every movement requires full efficiency, the full 
complement of muscles included in its specific 
pattern.  If one, or more, of the group is injured 
or destroyed the efficiency of the movement is 
permanently impaired. It is the distortion of the 
intricate mechanism of muscle structures, the 
intermuscular binding, the obliteration of fascial 
planes and welding of aponeurotic sheaths that 
results in permanent residual disabilities.  The 
typical symptoms associated with severe muscle 
injuries are:  Fatigue rapidly coming on after 
moderate use of the affected muscle groups; pain 
occurring shortly after the incidence of fatigue 
sensations, the type of pain being that which is 
characteristic of and normally associated with 
prolonged severe muscular effort (fatigue-pain); 
inability to make certain movements with the same 
degree of strength as before injury; uncertainty in 
making certain movements, particularly when made 
quickly.  When the subjective evidence in an 
individual claim appears as the natural result of a 
pathological condition shown objectively, and 
particularly when consistent from time of first 
examination, i.e., when obviously not based upon 
information given to the claimant by previous 
examiners or relayed to him or her from the claims 
file, it will be given due weight.  38 C.F.R. 
§ 4.53 (1996).

Disabilities due to residuals of muscle injuries 
will be evaluated on the basis laid down in §§ 4.55 
and 4.56 and on the type of disability pictures 
appended to the ratings listed.  In the following 
schemes the skeletal muscles of the body are 
divided for rating purposes into 23 groups, in 8 
anatomical regions: 4 groups for the shoulder 
girdle, 2 for the arm, 3 for the forearm and hand, 
3 for the foot and leg, 3 for the thigh, 3 for the 
pelvic girdle, 3 for the trunk, and 2 for the neck.  
The facial muscles will be rated in accordance with 
interference with the functions supplied by the 
cranial nerves.  Four grades of severity of 
disabilities due to muscle injuries are here 
recognized for rating purposes: slight, moderate, 
moderately severe and severe.  The type of 
disability pictures for these, as set forth in §§ 
4.55 and 4.56, will be a basis for assigning 
ratings for each of the 23 muscle groups.  The type 
of disability pictures are based on the cardinal 
symptoms of muscle disability (weakness, fatigue-
pain, uncertainty of movement) and on the objective 
evidence of muscle damage and the cardinal signs of 
muscle disability (loss of power, lowered threshold 
of fatigue and impairment of coordination).  
38 C.F.R. § 4.54 (1996).


The following principles as to combination of 
ratings of muscle injuries in the same anatomical 
segment, or of muscle injuries affecting the 
movements of a single joint, either alone or in 
combination or limitation of the arc of motion will 
govern the ratings: 

(a) Muscle injuries in the same anatomical region, 
i.e., (1) shoulder girdle and arm, (2) forearm and 
hand, (3) pelvic girdle and thigh, (4) leg and 
foot, will not be combined, but instead, the rating 
for the major group will be elevated from moderate 
to moderately severe, or from moderately severe to 
severe, according to the severity of the aggregate 
impairment of function of the extremity. 

(b) Two or more severe muscle injuries affecting 
the motion (particularly strength of motion) about 
a single joint may be combined but not in 
combination receive more than the rating for 
ankylosis of that joint at an "intermediate" angle, 
except that with severe injuries involving the 
shoulder girdle and arm, the combination may not 
exceed the rating for unfavorable ankylosis of the 
scapulohumeral joint.  Claims of an unusually 
severe degree of disability involving the shoulder 
girdle and arm or the pelvic girdle and thigh 
muscles wherein the evaluation under the criteria 
in this section appears inadequate may be submitted 
to the Director, Compensation and Pension Service, 
for consideration under § 3.321(b)(1) of this 
chapter. 

(c) With definite limitation of the arc of motion, 
the rating for injuries to muscles affecting motion 
within the remaining arc may be combined but not to 
exceed ankylosis at an "intermediate" angle. 

(d) With ankylosis of the shoulder, the intrinsic 
muscles of the shoulder girdle (Groups III or IV) 
are out of commission and carry no rating for 
injury however severe.  The extrinsic muscles 
(Groups I and II) which act on the shoulder as a 
whole, may, if severely injured, elevate the rating 
to ankylosis at an unfavorable angle. 

(e) With ankylosis of the knee, the hamstring 
muscles (Group XIII) may, if severely injured, 
receive the rating for the moderately severe degree 
of disability as a maximum in combination, and 
corresponding values for less severe injuries, the 
major function of these muscles being hip 
extension. 

(f) With disability such as flail joint, ankylosis, 
faulty union, limitation of motion, etc., muscle 
injuries affecting function at a lower level may be 
separately rated and combined, always reserving the 
maximum amputation rating for the most severe 
injuries. 

(g) Muscle injury ratings will not be combined with 
peripheral nerve paralysis ratings for the same 
part, unless affecting entirely different 
functions.  38 C.F.R. § 4.55 (1996).


Factors to be considered in the evaluation of 
disabilities residual to healed wounds involving 
muscle groups due to gunshot or other trauma. 

(a) Slight (insignificant) disability of muscles. 

Type of injury.  Simple wound of muscle without 
debridement, infection or effects of laceration. 

History and complaint.  Service department record 
of wound of slight severity or relatively brief 
treatment and return to duty.  Healing with good 
functional results. No consistent complaint of 
cardinal symptoms of muscle injury or painful 
residuals. 

Objective findings.  Minimum scar; slight, if any, 
evidence of fascial defect or of atrophy or of 
impaired tonus.  No significant impairment of 
function and no retained metallic fragments. 

(b) Moderate disability of muscles. 

Type of injury.  Through and through or deep 
penetrating wounds of relatively short track by 
single bullet or small shell or shrapnel fragment 
are to be considered as of at least moderate 
degree.  Absence of explosive effect of high 
velocity missile and of residuals of debridement or 
of prolonged infection. 

History and complaint.  Service department record 
or other sufficient evidence of hospitalization in 
service for treatment of wound.  Record in the file 
of consistent complaint on record from first 
examination forward, of one or more of the cardinal 
symptoms of muscle wounds particularly fatigue and 
fatigue-pain after moderate use, affecting the 
particular functions controlled by injured muscles. 

Objective findings.  Entrance and (if present) exit 
scars linear or relatively small and so situated as 
to indicate relatively short track of missile 
through muscle tissue; signs of moderate loss of 
deep fascia or muscle substance or impairment of 
muscle tonus, and of definite weakness or fatigue 
in comparative tests. (In such tests the rule that 
with strong efforts, antagonistic muscles relax is 
to be applied to insure validity of tests.) 

(c) Moderately severe disability of muscles. 

Type of injury.  Through and through or deep 
penetrating wound by high velocity missile of small 
size or large missile of low velocity, with 
debridement or with prolonged infection or with 
sloughing of soft parts, intermuscular 
cicatrization. 

History and complaint.  Service department record 
or other sufficient evidence showing 
hospitalization for a prolonged period in service 
for treatment of wound of severe grade.  Record in 
the file of consistent complaint of cardinal 
symptoms of muscle wounds.  Evidence of 
unemployability because of inability to keep up 
with work requirements is to be considered, if 
present. 

Objective findings.  Entrance and (if present) exit 
scars relatively large and so situated as to 
indicate track of missile through important muscle 
groups.  Indications on palpation of moderate loss 
of deep fascia, or moderate loss of muscle 
substance or moderate loss of normal firm 
resistance of muscles compared with sound side.  
Tests of strength and endurance of muscle groups 
involved (compared with sound side) give positive 
evidence of marked or moderately severe loss. 

(d) Severe disability of muscles. 

Type of injury.  Through and through or deep 
penetrating wound due to high velocity missile, or 
large or multiple low velocity missiles, or 
explosive effect of high velocity missile, or 
shattering bone fracture with extensive debridement 
or prolonged infection and sloughing of soft parts, 
intermuscular binding and cicatrization. 

History and complaint.  As under moderately severe 
(paragraph (c) of this section), in aggravated 
form. 

Objective findings.  Extensive ragged, depressed, 
and adherent scars of skin so situated as to 
indicate wide damage to muscle groups in track of 
missile.  X-ray may show minute multiple scattered 
foreign bodies indicating spread of intermuscular 
trauma and explosive effect of missile.  Palpation 
shows moderate or extensive loss of deep fascia or 
of muscle substance.  Soft or flabby muscles in 
wound area. Muscles do not swell and harden 
normally in contraction.  Tests of strength or 
endurance compared with the sound side or of 
coordinated movements show positive evidence of 
severe impairment of function.  In electrical 
tests, reaction of degeneration is not present but 
a diminished excitability to faradic current 
compared with the sound side may be present.  
Visible or measured atrophy may or may not be 
present.  Adaptive contraction of opposing group of 
muscles, if present, indicates severity.  Adhesion 
of scar to one of the long bones, scapula, pelvic 
bones, sacrum or vertebrae, with epithelial sealing 
over the bone without true skin covering, in an 
area where bone is normally protected by muscle, 
indicates the severe type.  Atrophy of muscle 
groups not included in the track of the missile, 
particularly of the trapezius and serratus in 
wounds in the shoulder girdle (traumatic muscular 
dystrophy), and induration and atrophy of an entire 
muscle following simple piercing by a projectile 
(progressive sclerosing myositis), may be included 
in the severe group if there is sufficient evidence 
of severe disability.  38 C.F.R. § 4.56 (1996).

The current VA regulations relating to rating muscle injuries 
state:

(a) A muscle injury rating will not be combined 
with a peripheral nerve paralysis rating of the 
same body part, unless the injuries affect 
entirely different functions. (b) For rating 
purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical 
regions: 6 muscle groups for the shoulder girdle 
and arm (diagnostic codes 5301 through 5306); 3 
muscle groups for the forearm and hand (diagnostic 
codes 5307 through 5309); 3 muscle groups for 
the[[Page 347]]foot and leg (diagnostic codes 5310 
through 5312); 6 muscle groups for the pelvic 
girdle and thigh (diagnostic codes 5313 through 
5318); and 5 muscle groups for the torso and neck 
(diagnostic codes 5319 through 5323). 
(c) There will be no rating assigned for muscle 
groups which act upon an ankylosed joint, with the 
following exceptions: (1) groups I 
and II are severely disabled, the evaluation of 
the shoulder joint under diagnostic code 5200 will 
be elevated to the level for unfavorable 
ankylosis, if not already assigned, but the muscle 
groups themselves will not be rated. 
(d) The combined evaluation of muscle groups 
acting upon a single unankylosed joint must be 
lower than the evaluation for unfavorable 
ankylosis of that joint, except 
severely injured muscle group will be increased by 
one level and used as the combined evaluation for 
the affected muscle groups. 
(f) For muscle group injuries in different 
anatomical regions which do not act upon ankylosed 
joints, each muscle group injury shall be 
separately rated and the ratings combined under 
the provisions of Sec. 4.25.  38 C.F.R. § 4.55 
(1998).

The current regulations with respect to the evaluation of 
muscle disabilities state:

(a) An open comminuted fracture with muscle or 
tendon damage will be rated as a severe injury of 
the muscle group involved unless, for locations 
such as in the wrist or over the tibia, evidence 
establishes that the muscle damage is minimal. 
(b) A through-and-through injury with muscle damage 
shall be evaluated as no less than a moderate 
injury for each group of muscles damaged. 
(c) For VA rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of 
movement. 
(d) Under diagnostic codes 5301 through 5323, 
disabilities resulting from muscle injuries shall 
be classified as slight, moderate, moderately 
severe or severe as follows: 
(1) Slight disability of muscles--(i) Type of 
injury.  Simple wound of muscle without debridement 
or infection.  (ii) History and complaint.  Service 
department record of superficial wound with brief 
treatment and return to duty.  Healing with good 
functional results.  No cardinal signs or symptoms 
of muscle disability as defined in paragraph (c) of 
this section.  (iii) Objective findings.  Minimal 
scar. No evidence of fascial defect, atrophy, or 
impaired tonus.  No impairment of function or 
metallic fragments retained in muscle tissue. 

(2) Moderate disability of muscles--(i) Type of 
injury.  Through and through or deep penetrating 
wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive 
effect of high velocity missile, residuals of 
debridement, or prolonged infection.  (ii) History 
and complaint.  Service department record or other 
evidence of in-service treatment for the wound.  
Record of consistent complaint of one or more of 
the cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue 
after average use, affecting the particular 
functions controlled by the injured muscles.  (iii) 
Objective findings.  Entrance and (if present) exit 
scars, small or linear, indicating short track of 
missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle 
tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  

(3) Moderately severe disability of muscles--(i) 
Type of injury.  Through and through or deep 
penetrating wound by small high velocity missile or 
large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  (ii) History and 
complaint.  Service department record or other 
evidence showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of 
this section and, if present, evidence of inability 
to keep up with work requirements.  (iii) Objective 
findings.  Entrance and (if present) exit scars 
indicating track of missile through one or more 
muscle groups.  Indications on palpation of loss of 
deep fascia, muscle substance, or normal firm 
resistance of muscles compared with sound side.  
Tests of strength and endurance compared with sound 
side demonstrate positive evidence of impairment. 

(4) Severe disability of muscles--(i) Type of 
injury.  Through and through or deep penetrating 
wound due to high-velocity missile, or large or 
multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or 
sloughing of soft parts, intermuscular binding and 
scarring.  (ii) History and complaint.  Service 
department record or other evidence showing 
hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint 
of cardinal signs and symptoms of muscle disability 
as defined in paragraph (c) of this section, worse 
than those shown for moderately severe muscle 
injuries, and, if present, evidence of inability to 
keep up with work requirements.  (iii) Objective 
findings. Ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile 
track.  Palpation shows loss of deep fascia or 
muscle substance, or soft flabby muscles in wound 
area. Muscles swell and harden abnormally in 
contraction.  Tests of strength, endurance, or 
coordinated movements compared with the 
corresponding muscles of the uninjured side 
indicate severe impairment of function.  If 
present, the following are also signs of severe 
muscle disability:  (A) X-ray evidence of minute 
multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the 
missile.  (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, 
with epithelial sealing over the bone rather than 
true skin covering in an area where bone is 
normally protected by muscle.  (C) Diminished 
muscle excitability to pulsed electrical current in 
electrodiagnostic tests.  (D) Visible or measurable 
atrophy.  (E) Adaptive contraction of an opposing 
group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the 
trapezius and serratus in wounds of the shoulder 
girdle.  (G) Induration or atrophy of an entire 
muscle following simple piercing by a projectile.  
38 C.F.R. § 4.56 (1998).  

B.  Medical Evidence

The veteran's service medical records appear to be complete.  
They reveal that in September 1954 he was shot by accident.  
The bullet entered in the left lower quadrant of his abdomen 
and exited from the left paraspinal area at approximately the 
S-1 level.  There was no damage to the kidney, spinal cord, 
or nerve roots.  However, the descending colon and jejunum 
were perforated.  Treatment involved surgical resection and 
repair of the perforated intestines.  A temporary colostomy 
was performed.  In October 1954 the veteran's colostomy was 
closed and the veteran made a full recovery.  On his November 
1954 separation examination the only abnormalities noted were 
the operative scars resulting from the surgical intervention 
required by the gunshot wound.  

In January 1955 a VA examination of the veteran noted his 
abdominal scars to be well healed.  In March 1988 another VA 
examination of the veteran was conducted.  He was noted to be 
markedly obese.  The examining physician noted that the scars 
from the in-service gunshot wound and the resulting surgery 
were well healed.  The veteran complained of episodic periods 
of constipation and discomfort at the site of the old gunshot 
wound.  

In August 1994 another VA examination of the veteran was 
conducted.  The examining physician elicited history form the 
veteran which indicated that he was retired from the Postal 
Service where he had he worked at the counter selling stamps.  
The veteran complained of low back pain and indicated it was 
in the region of the exit wound.  The examining physician 
noted an eight-inch long vertical anterior abdominal scar of 
the left lower abdomen along with a circular scar on the left 
lower quadrant of the abdomen.  The scar from the exit wound 
was noted as being "barely perceptible."  X-ray examination 
revealed degenerative arthritis of the lumbar spine which the 
physician related to the aging process and not to the service 
connected gunshot wound.  

In September 1997 the most recent VA examination of the 
veteran was conducted.  The examining physician reviewed the 
veteran's medical history including that of his service 
connected gunshot wound residuals.  The physician noted the 
veteran's well healed scars to be asymptomatic.  The 
diagnosis included "status post gunshot wound left lower 
abdomen and sacrum, asymptomatic."

The Board notes that there is a considerable volume of 
medical evidence of record.  Much of this evidence relates to 
low back pain, which is relevant to the issue on remand 
below; other medical evidence relates to disabilities which 
are unrelated to the veteran's service connected residuals of 
a gunshot wound.  

C.  Analysis

The Board notes that, although the rating schedule for rating 
service connected muscle injuries was recently revised, the 
actual rating criteria has remained essentially the same.  

The service-connected the residuals of a gunshot wound to 
muscle group XIX, entry wound of the left abdomen, are 
currently rated as 10 percent disabling under diagnostic code 
5319.  Muscle group XIX is the muscles of the abdominal wall 
and includes: rectus abdominis; external oblique; internal 
oblique; transversalis; and the quadratus lumborum.  The 
function of this muscle group is for support and compression 
of abdominal wall and lower thorax; flexion and lateral 
motions of spine; and synergists in strong downward movements 
of arm.  The 10 percent rating contemplates a moderate 
disability of muscle group XIX.  A 30 percent rating 
contemplates a moderately severe disability of muscle group 
XIX.  A 50 percent rating, the highest rating assignable 
under this diagnostic code, contemplates a severe disability 
of muscle group XIX.  38 C.F.R. § 4.73, Diagnostic Code 5319 
(1998); 38 C.F.R. § 4.73, Diagnostic Code 5319 (1996).  The 
criteria warranting a rating in excess of 10 percent have not 
been shown in the present case.  

The medial evidence reveals that the veteran's service 
connected residuals of a gunshot wound to the abdomen are 
manifested only by an asymptomatic scar.  There is no current 
impairment manifested.  The veteran's gunshot wound residuals 
are rated as moderate, 10 percent disabling, because the 
wound met the requirements of a moderate injury under 
38 C.F.R. § 4.56(d)(2) (1998) and 38 C.F.R. § 4.56 (b) (1996) 
based on the nature of the original wound.  There is no 
evidence that the current gunshot wound residuals meet the 
criteria for a rating in excess of 10 percent.  There is no 
evidence of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles which would show a moderately 
severe disability; nor is there evidence of ragged, depressed 
and adherent scars, loss of deep fascia or muscle substance, 
or soft flabby muscles in wound area which would indicate a 
severe disability.  As such, the preponderance of the 
evidence is against an increased rating for the service 
connected residuals of a gunshot wound to muscle group XIX, 
entry wound of the left abdomen.   

The service connected residuals of a gunshot wound to muscle 
group XX, exit wound of the left lumbar region, are currently 
rated as 20 percent disabling under diagnostic code 5320.   
Muscle group XX involves the spinal muscles, sacrospinalis 
(erector spinae).  The function of this muscle group is 
postural support of body, and extension and lateral movements 
of spine.  The 20 percent rating contemplates a moderate 
disability of muscle group XX of the lumbar region.  A 40 
percent rating contemplates a moderately severe disability of 
muscle group XX of the lumbar region.  A 60 percent rating, 
the highest rating assignable under this diagnostic code, 
contemplates a severe disability of muscle group XX of the 
lumbar region.  38 C.F.R. § 4.73, Diagnostic Code 5320 
(1998); 38 C.F.R. § 4.73, Diagnostic Code 5320 (1996).  The 
criteria warranting a rating in excess of 20 percent have not 
been shown in the present case. 

The medial evidence reveals that the veteran's service 
connected residuals of the gunshot wound to the low back are 
manifested only by an asymptomatic scar.  There is no current 
impairment manifested.  The veteran's gunshot wound residuals 
are rated as moderate, 20 percent disabling, because the 
wound met the requirements of a moderate injury under 
38 C.F.R. § 4.56(d)(2) (1998) and 38 C.F.R. § 4.56 (b) (1996) 
based on the nature of the original wound.  There is no 
evidence that the current gunshot wound residuals meet the 
criteria for a rating in excess of 20 percent.  There is no 
evidence of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles which would show a moderately 
severe disability; nor is there evidence of ragged, depressed 
and adherent scars, loss of deep fascia or muscle substance, 
or soft flabby muscles in wound area which would indicate a 
severe disability.  The Board notes that the veteran's 
complaints of low back pain have been related to arthritis of 
the lumbar spine, a disability not presently service-
connected, and which is the subject of the Board's remand.  
As such, the preponderance of the evidence is against an 
increased rating for the service connected residuals of a 
gunshot wound to muscle group XX, exit wound of the left 
lumbar region, 

III.  Residuals of an abdominal bullet perforation injury to 
jejunum and descending colon with colon resection, temporary 
colostomy, and scars

A. Medical Evidence

As noted above, the veteran's service medical records reveal 
that in September 1954 he was shot by accident.  The bullet 
entered in the left lower quadrant of his abdomen and exited 
from the left paraspinal area at the level approximately S-1.  
There was no damage to the kidney, spinal cord, or nerve 
roots.  However, the descending colon and jejunum were 
perforated.  Treatment involved surgical resection and repair 
of the perforated intestines.  A temporary colostomy was 
performed.  In October 1954 the veteran's colostomy was 
closed and the veteran made a full recovery.  On his November 
1954 separation examination the only abnormalities noted were 
the operative scars resulting from the surgical intervention 
required by the gunshot wound.  

In January 1955 a VA examination of the veteran noted his 
abdominal scars to be well healed.  In March 1988 another VA 
examination of the veteran was conducted.  He was noted to be 
markedly obese.  The examining physician noted the scars from 
the in service gunshot wound and the resulting surgery to 
well healed.  The veteran complained of episodic periods of 
constipation and discomfort at the site of the old gunshot 
wound.  A "barium enema show[ed] only a slight redundancy of 
the colon, site of the end to end astomosis and several small 
diverticuli.  No evidence of obstructions."  

In August 1994 a VA intestinal examination of the veteran was 
conducted.  the veteran reported heartburn with fried and 
fatty foods which resulted in a burning at the base of his 
throat.  No bowel or abdominal disturbance was noted and the 
veteran had no complaints of nausea, diarrhea, and/or 
constipation.  The diagnosis was hiatal hernia and obesity.  

VA laboratory tests of the veteran were conducted on July 5, 
1995 and revealed some abnormal findings.  

In September 1997 the most recent VA examination of the 
veteran was conducted.  The examining physician reviewed the 
veteran's medical history including that of his service 
connected gunshot wound residuals.  The physician noted the 
veteran had a hiatal hernia, but the veteran denied any 
active symptoms.  The diagnosis included "steatohepatitis 
secondary to diabetes and obesity.  He has now normal liver 
function test.  No evidence of cirrhosis.  Positive hepatitis 
A antibody but of no clinical significance.  . . .  status 
post gunshot wound left lower abdomen and sacrum, 
asymptomatic.  . . .  no clinical evidence of hiatal hernia, 
no physical sign of abdominal hernia."

B.  Regulations

Generally, all disabilities , including those arising from a 
single disease entity, are rated separately with the 
resulting ratings being combined.  38 C.F.R. § 4.25 (1998).  
Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (1998).  
However, it is possible for a veteran to have separate and 
distinct manifestations from the same injury which would 
permit rating under several diagnostic codes.  The critical 
element in permitting the assignment of several ratings under 
various diagnostic codes is that none of the symptomatology 
for any on of the conditions is duplicative or overlapping 
with the symptomatology of the other condition.  Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994) (where a veteran with a 
service-connected facial injury sought an increased rating, 
the veteran's disability was to be properly assigned 
compensable ratings under separate codes for disfigurement, 
tender and painful scars and muscle injury).

In the present case the veteran's resulting disability from 
his in-service gunshot wound has been broken into three 
components for rating purposes.  The two muscle group 
injuries have been rated in section II above.  The portion of 
the disability resulting from intestinal symptoms is rated in 
the current section.  These symptoms have been rated under 
various diagnostic codes.  

When a disability is encountered that is not listed in the 
rating schedule it is permissible to rate under a closely 
related disease or injury in which the functions affected, 
the anatomical location and the symptomatology are closely 
analogous to the condition actually suffered from.  38 C.F.R. 
§ 4.20 (1998).

Diagnostic code 7301 contemplates adhesions of the 
peritoneum.  A mild disability warrants a noncompensable, 
zero percent, disability rating.  A 10 percent rating 
contemplates moderate disability with pulling pain on 
attempting work or aggravated by movements of the body, or 
occasional episodes of colic pain, nausea, constipation 
(perhaps alternating with diarrhea) or abdominal distension.  
A 30 percent rating contemplates moderately severe disability 
manifested by partial obstruction manifested by delayed 
motility of barium meal and less frequent and less prolonged 
episodes of pain.  A 50 percent rating, the highest rating 
assignable, contemplates severe disability manifested by 
definite partial obstruction shown by X-ray, with frequent 
and prolonged episodes of severe colic distension, nausea or 
vomiting, following severe peritonitis, ruptured appendix, 
perforated ulcer, or operation with drainage.  38 C.F.R. 
§ 4.114, Diagnostic Code 7301 (1998).  "Ratings for 
adhesions will be considered when there is history of 
operative or other traumatic or infectious (intraabdominal) 
process, and at least two of the following: disturbance of 
motility, actual partial obstruction, reflex disturbances, 
presence of pain."  38 C.F.R. § 4.114, Diagnostic Code 7301, 
Note (1998).

Diagnostic code 7329 contemplates resection of the large 
intestine.  A 10 percent rating contemplates slight symptoms.  
A 20 percent rating contemplates moderate symptoms.  A 40 
percent rating, the highest rating assignable, contemplates 
severe symptoms, objectively supported by examination 
findings.  38 C.F.R. § 4.114, Diagnostic Code 7329 (1998).  
"Where residual adhesions constitute the predominant 
disability, rate under diagnostic code 7301."  38 C.F.R. 
§ 4.114, Diagnostic Code 7329, Note (1998).

Finally, scars that are tender and painful on objective 
demonstration warrant a 10 percent disability rating.  
38 C.F.R. § 4.118, Diagnostic  Code 7804 (1998).

C.  Analysis

The veteran was rated as 10 percent disabled due to the 
intestinal symptoms from his service connected gunshot wound 
from separation from service in 1954 until July 5, 1995.  The 
veteran asserts he warranted an increased rating during this 
period of time.  

The evidence from the 1988 VA examination reveals that during 
this period of time he had some complaints of episodic 
periods of constipation and discomfort at the site of the old 
gunshot wound.  A "barium enema show[ed] only a slight 
redundancy of the colon, site of the end to end astomosis and 
several small diverticuli.  No evidence of obstructions."  
The 1994 VA intestinal examination revealed that the veteran 
reported heartburn with fried and fatty foods which resulted 
in a burning at the base of his throat.  No bowel or 
abdominal disturbance was noted and the veteran had no 
complaints of nausea, diarrhea, and/or constipation.  The 
diagnosis was hiatal hernia and obesity.  

Based on the above, the evidence of record does not support 
an increased rating in excess of 10 percent for the period of 
time prior to July 5, 1995.  At most the veteran exhibited 
slight symptoms of his intestinal resection which warrants a 
10 percent disability rating under 38 C.F.R. § 4.114, 
Diagnostic Code 7329 (1998).  The veteran has never shown any 
symptoms of obstruction or adhesions which would warrant 
rating his disability under diagnostic code 7301.  As such 
the preponderance of the evidence is against an increased 
rating in excess of 10 percent for the period of time prior 
to July 5, 1995.  

The RO granted an increased rating of 50 percent for the 
veteran's intestinal symptoms effective from period July 5, 
1995 to September 30, 1998.  The reasons that the RO gave for 
this increased rating were that there was evidence of 
hepatitis and cirrhosis.  A 50 percent rating would be 
warranted if the veteran had severe disability manifested by 
definite partial obstruction shown by X-ray, with frequent 
and prolonged episodes of severe colic distension, nausea or 
vomiting, following severe peritonitis, ruptured appendix, 
perforated ulcer, or operation with drainage.  

The evidence reveals that the veteran had some abnormal 
laboratory tests in July 1995.  However, there was never any 
evidence of the presence of any symptoms contemplated by the 
rating criteria.  The 50 percent rating assigned by the RO is 
the highest rating assignable, and the medical evidence shows 
that he veteran barely had symptoms which warrant the 
assignment of a 10 percent rating; the evidence in no way 
shows that the veteran meets the criteria for a rating in 
excess of 50 percent.  As such, the preponderance of the 
evidence is against an increased rating, in excess of 50 
percent for period July 5, 1995 to September 30,1998. 

Finally, the veteran asserts that he warrants a rating in 
excess of the currently assigned 10 percent rating.  The 
medical evidence reveals that the veteran has normal liver 
function test, no evidence of cirrhosis, a positive hepatitis 
A antibody of no clinical significance, no clinical evidence 
of hiatal hernia, and no physical sign of abdominal hernia."  
Again we note that at most the veteran exhibits slight 
symptoms of his intestinal resection which warrants a 10 
percent disability rating under 38 C.F.R. § 4.114, Diagnostic 
Code 7329 (1998).  The veteran has never shown any symptoms 
of obstruction or adhesions which would warrant rating his 
disability under diagnostic code 7301.  As such, the 
preponderance of the evidence is against an increased rating 
in excess of 10 percent for the period of time subsequent to 
September 30, 1998.  

The veteran's scars have never been noted to be tender and 
painful on objective examination.  In fact, the scars are 
noted to be well healed and asymptomatic.  As such, an 
additional rating under diagnostic code 7804 is not 
warranted.  

IV.  Conclusion

In conclusion the Board notes that the evidence reveals that 
the veteran was shot during service.  Apparently he was 
treated adequately for the wound and recovered.  The 
currently assigned disability ratings were assigned effective 
in 1954.  The veteran went on to work for the postal service 
until retirement.  From 1954 until 1981 the veteran did not 
indicate any worsening of the residuals of the abdominal 
gunshot wound.  In 1981 the veteran filed his first claim for 
an increased rating.  The veteran's chief complaints of 
increased rating have been related to low back pain.  The 
issue of service connection for arthritis is the subject of 
another remand below.  However, with respect to the 
disabilities rated in the decision section, the Board notes 
that there is absolutely no evidence that they have ever 
increased in severity.  Rather, the opposite is true; the 
preponderance of the evidence reveals that the veteran's 
service connected residuals of his abdominal gunshot wound 
have been essentially static in nature since 1954.  


ORDER

An increased rating for the service connected residuals of a 
gunshot wound to muscle group XIX, entry wound of the left 
abdomen, is denied.

An increased rating for the service connected residuals of a 
gunshot wound to muscle group XX, exit wound of the left 
lumbar region, is denied.  

Entitlement to a rating in excess of 10 percent for the 
residuals of an abdominal bullet perforation injury to 
jejunum and descending colon with colon resection, temporary 
colostomy, and scars for the period prior to July 5, 1995 is 
denied.  

Entitlement to a rating in excess of 50 percent for the 
residuals of an abdominal bullet perforation injury to 
jejunum and descending colon with colon resection, temporary 
colostomy, and scars for the period July 5, 1995 to September 
30,1998 is denied.

Entitlement to a rating in excess of 10 percent for the 
residuals of an abdominal bullet perforation injury to 
jejunum and descending colon with colon resection, temporary 
colostomy, and scars for the period subsequent to September 
30, 1998 is denied.  


REMAND

The veteran asserts that he has submitted new and material 
evidence which warrants the reopening of his claim for 
service connection for arthritis of the lumbar spine and 
hips, claimed as a residual of a service connected gunshot 
wound.  

The veteran asserts that he was treated at VA medical center 
(VAMC) Miami shortly after service.  The Board notes that the 
veteran has submitted copies of VA treatment records dating 
from the early 1960s.  The RO has not conducted a search to 
obtain complete copies of these records.  This must be done.  
Records generated by VA are constructively included within 
the record.  If records of VA treatment are material to the 
issue on appeal and are not included within the claims 
folder, a remand is necessary to acquire such VA records.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The Board also notes that there is some conflicting evidence 
as to the exact nature of the veteran's low back disorder.  
Therefore, the Board feels that review of the medical 
evidence by a physician would help to clarify the 
discrepancies.  

The U. S. Court of Appeals for Veterans Claims (Court) has 
also held that, when the medical evidence is inadequate, VA 
must supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Halstead v. Derwinski, 3 Vet. App. 
213 (1992).   

In light of the foregoing, the Board would be remiss if it 
were to attempt to decide the issues on appeal without first 
obtaining all the pertinent evidence that is missing.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim the case is 
REMANDED to the RO for the following development:

1.  The RO should request complete copies 
of the veteran's medical treatment 
records for the period of time from 1954 
to 1985 from VAMC Miami and VAOPC Riveria 
Beach.  The request and any negative 
reply should be documented in the claims 
file.  All information obtained, if any, 
should be made part of the file.  

2.  After any VA treatment records have 
been obtained the claims file should be 
forwarded to a VA physician of the 
appropriate specialty.  The physician is 
requested to review the medical evidence 
of record with specific attention to:  
the service medical records, the 
radiology reports of record, the 
orthopedic examinations of record, and 
the August 1994 report of Dr. Smith.  
(PLEASE NOTE:  The Board has tagged each 
of these records with yellow post-it 
notes on the bottom of file with the 
annotation "MD: Review").  

The reviewing physician is 
requested to comment on why Dr. 
Smith indicates that there is a 
"hole" through the veteran's 
sacrum when such abnormality is not 
noted on any other radiology report 
of record and the service medical 
records indicate no spinal 
involvement from the gunshot wound.  
Is there a hole in the veteran's 
sacrum?  Is it a result of the in-
service gunshot wound?  Would a .45 
caliber bullet make such a hole or 
would it have shattered the bone?  
Is the veteran's lumbar spine 
arthritis in anyway relate to the 
1954 gunshot wound?

If the physician feels that medical 
examination of the veteran, including 
radiology examination of the lumbar 
spine, is necessary to provide the 
requested opinions, then the veteran 
should be scheduled for the appropriate 
examination(s).  

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
physician's report.  If the report does 
not include fully detailed descriptions 
of pathology and all test reports, 
special studies or adequate responses to 
the specific opinions requested, the 
report must be returned for corrective 
action.  38 C.F.R. § 4.2 (1998) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994).

4.  Subsequently, the RO should consider 
the issue of whether new and material 
evidence has been submitted to reopen a 
claim of entitlement to service 
connection for arthritis of the lumbar 
spine and hips on appeal, remaining on 
appeal.  


Once the foregoing has been accomplished and, if the veteran 
remains dissatisfied with the outcome of the adjudication of 
the claim, both the veteran and his representative should be 
furnished a supplemental statement of the case covering all 
the pertinent evidence, law and regulatory criteria.  They 
should be afforded a reasonable period of time in which to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran needs to take 
no action until so informed.  The purpose of this REMAND is 
assist the veteran and to obtain clarifying information.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  

Further adjudication of the question involving the issue 
remaining on appeal will be postponed until the remand action 
is completed.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

